

Execution Version
 
FOURTH AMENDMENT
 
TO
 
AMENDED AND RESTATED CREDIT AGREEMENT
 
Dated as of April 26, 2010
 
among
 
EV ENERGY PARTNERS, L.P.,
As Parent,
 
EV PROPERTIES, L.P.,
as Borrower,
 
THE GUARANTORS,
 
JPMORGAN CHASE BANK, N.A.
as Administrative Agent,
 
and
 
THE LENDERS PARTY HERETO
 

--------------------------------------------------------------------------------


 
FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
 
THIS FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Fourth
Amendment”) dated as of April 26, 2010, is among EV ENERGY PARTNERS, L.P., a
Delaware limited partnership (the “Parent”); EV PROPERTIES, L.P., a Delaware
limited partnership (the “Borrower”); the undersigned guarantors (the
“Guarantors”, and together with the Parent and the Borrower, the “Obligors”);
each of the lenders party to the Credit Agreement referred to below
(collectively, the “Lenders”); and JPMORGAN CHASE BANK, N.A., as administrative
agent for the Lenders (in such capacity, together with its successors in such
capacity, the “Administrative Agent”).
 
RECITALS
 
A.           The Borrower, the Parent, the Agents and the Lenders are parties to
that certain Amended and Restated Credit Agreement dated as of October 1, 2007
(as amended by the First Amendment dated August 28, 2008, the Second Amendment
dated September 4, 2008, the Third Amendment dated April 10 2009 and as further
amended, modified, restated or supplemented, the “Credit Agreement”), pursuant
to which the Lenders have made certain credit available to and on behalf of the
Borrower.
 
B.           The Borrower has requested and the Administrative Agent and the
Lenders have agreed to amend certain provisions of the Credit Agreement.
 
C.           NOW, THEREFORE, to induce the Administrative Agent and the Lenders
to enter into this Fourth Amendment and in consideration of the premises and the
mutual covenants herein contained, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
Section 1.                      Defined Terms.  Each capitalized term used
herein but not otherwise defined herein has the meaning given such term in the
Credit Agreement, as amended by this Fourth Amendment.  Unless otherwise
indicated, all section references in this Fourth Amendment refer to sections of
the Credit Agreement.
 
Section 2.                      Amendments to Credit Agreement.
 
2.1           Amendments to Section 1.02.
 
(a)           The following definition is hereby amended by deleting such
definition in its entirety and replacing it with the following:
 
“Agreement” means this Amended and Restated Credit Agreement, as amended by the
First Amendment, the Second Amendment, the Third Amendment and the Fourth
Amendment, including the Schedules and Exhibits hereto, as the same may be
amended or supplemented from time to time.
 
(b)           The following definition is hereby added where alphabetically
appropriate to read as follows:

 
1

--------------------------------------------------------------------------------

 
 
“Fourth Amendment” means that certain Fourth Amendment to Amended and Restated
Credit Agreement, dated as of April 26, 2010, among the Parent, the Borrower,
the Guarantors, the Administrative Agent and the Lenders party thereto.
 
“Fourth Amendment Effective Date” means April 26, 2010.
 
2.2           Amendment to Section 2.07(e).  Section 2.07(e) is hereby amended
by to read:
 
(e)           Reduction of Borrowing Base Upon Issuance of Senior
Debt.  Notwithstanding anything to the contrary contained herein, (i) during the
period between the Fourth Amendment Effective Date and the first Scheduled
Redetermination Date thereafter, if the Borrower issues Senior Debt in excess of
$200,000,000 other than in conjunction with an Interim Redetermination, then on
the date on which such Senior Debt is issued, the Borrowing Base then in effect
shall be reduced by an amount equal to the product of 0.30 multiplied by the
stated principal amount of such Senior Debt in excess of $200,000,000, and (ii)
from and after the first Scheduled Redetermination Date following the Fourth
Amendment Effective Date, if the Borrower issues any Senior Debt between
Scheduled Redetermination Dates other than in conjunction with an Interim
Redetermination, then on the date on which such Senior Debt is issued, the
Borrowing Base then in effect shall be reduced by an amount equal to the product
of 0.30 multiplied by the stated principal amount of such Senior Debt.  The
Borrowing Base as so reduced shall become the new Borrowing Base immediately
upon the date of such issuance, effective and applicable to the Borrower, the
Agents, the Issuing Bank and the Lenders on such date until the next
redetermination or modification thereof hereunder.  For purposes of this Section
2.07(e), if any such Debt is issued at a discount or otherwise sold for less
than “par”, the reduction shall be calculated based upon the stated principal
amount without reference to such discount.
 
2.3           Amendment to Section 9.02(e).  Clause (vi) of Section 9.02(e) is
hereby revised to read:
 
(vi)          contemporaneously with the incurrence of such Debt, the Borrowing
Base is adjusted pursuant to Section 2.07(e), if applicable.


Section 3.                      Borrowing Base.  For the period from and
including Fourth Amendment Effective Date until the next Redetermination Date,
the Borrowing Base is $465,000,000.  Notwithstanding the foregoing, the
Borrowing Base may be subject to further adjustments from time to time pursuant
to Section 2.07(e), Section 8.13(c), Section 9.12 or Section 9.18.
 
Section 4.                      Conditions Precedent.  This Fourth Amendment
shall not become effective until the date on which each of the following
conditions is satisfied (or waived in accordance with Section 12.02 of the
Credit Agreement):

 
2

--------------------------------------------------------------------------------

 
 
4.1           The Administrative Agent shall have received from each Lender, the
Parent, the Borrower and the Guarantors, counterparts (in such number as may be
requested by the Administrative Agent) of this Fourth Amendment signed on behalf
of such Person.
 
4.2           The Administrative Agent and the Lenders shall have received all
fees and other amounts due and payable on or prior to the date hereof.
 
4.3           No Default shall have occurred and be continuing as of the date
hereof, after giving effect to the terms of this Fourth Amendment.
 
The Administrative Agent is hereby authorized and directed to declare this
Fourth Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 4 or the waiver of such conditions as
permitted hereby. Such declaration shall be final, conclusive and binding upon
all parties to the Credit Agreement for all purposes.
 
Section 5.                       Miscellaneous.
 
5.1           Confirmation.  The provisions of the Credit Agreement, as amended
by this Fourth Amendment, shall remain in full force and effect following the
effectiveness of this Fourth Amendment.
 
5.2           Ratification and Affirmation; Representations and
Warranties.  Each Obligor hereby (a) acknowledges the terms of this Fourth
Amendment; (b) ratifies and affirms its obligations under, and acknowledges,
renews and extends its continued liability under, each Loan Document to which it
is a party and agrees that each Loan Document to which it is a party remains in
full force and effect, except as expressly amended hereby, notwithstanding the
amendments contained herein and (c) represents and warrants to the Lenders that
as of the date hereof, after giving effect to the terms of this Fourth
Amendment:  (i) all of the representations and warranties contained in each Loan
Document to which it is a party are true and correct, except to the extent any
such representations and warranties are expressly limited to an earlier date, in
which case, such representations and warranties shall continue to be true and
correct as of such specified earlier date, (ii) no Default or Event of Default
has occurred and is continuing and (iii) no event or events have occurred which
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.
 
5.3           Counterparts.  This Fourth Amendment may be executed by one or
more of the parties hereto in any number of separate counterparts, and all of
such counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of this Fourth Amendment by facsimile transmission shall
be effective as delivery of a manually executed counterpart hereof.
 
5.4          NO ORAL AGREEMENT.  THIS FOURTH AMENDMENT, THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.  THERE
ARE NO SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.

 
3

--------------------------------------------------------------------------------

 
 
5.5           GOVERNING LAW.  THIS FOURTH AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.
 
5.6           Payment of Expenses.  In accordance with Section 12.03 of the
Credit Agreement, the Borrower agrees to pay or reimburse the Administrative
Agent for all of its reasonable out-of-pocket costs and reasonable expenses
incurred in connection with this Fourth Amendment, any other documents prepared
in connection herewith and the transactions contemplated hereby, including,
without limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.
 
5.7           Severability.  Any provision of this Fourth Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
5.8           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
 
[SIGNATURES BEGIN NEXT PAGE]

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed as of the date first written above.
 
BORROWER:
EV PROPERTIES, L.P.
     
By: EV Properties GP, LLC, its general partner
      
By:
/s/ Michael E. Mercer
   
Michael E. Mercer
   
Senior Vice President and
   
Chief Financial Officer
     
PARENT AND GUARANTOR:
EV ENERGY PARTNERS, L.P.
       
By: EV Energy GP, L.P., its general partner
 
By: EV Management, L.L.C., its general partner
     
By:
/s/ Michael E. Mercer
   
Michael E. Mercer
   
Senior Vice President and
   
Chief Financial Officer
     
OTHER GUARANTORS:
EV PROPERTIES GP, LLC.
       
By:
/s/ Michael E. Mercer
   
Michael E. Mercer
   
Senior Vice President and
   
Chief Financial Officer
       
ENERVEST PRODUCTION PARTNERS, LTD.
     
By: EVPP GP, LLC, its general partner
     
By:
/s/ Michael E. Mercer
   
Michael E. Mercer
   
Senior Vice President and
   
Chief Financial Officer

 
[Signature Page to Fourth Amendment]

 
S-1

--------------------------------------------------------------------------------

 
 
CGAS PROPERTIES, L.P.
   
By:
EVCG GP, LLC, its general partner
   
By:            
/s/ Michael E. Mercer
 
Michael E. Mercer
 
Senior Vice President and
 
Chief Financial Officer
   
ENERVEST-CARGAS, LTD.
   
By:
EVPP GP, LLC, its general partner
   
By:
/s/ Michael E. Mercer
 
Michael E. Mercer
 
Senior Vice President and
 
Chief Financial Officer
   
LOWER CARGAS OPERATING COMPANY
LLC
   
By:
Enervest-Cargas, Ltd., its sole member
By:
EVPP GP, LLC, its general partner
   
By:
/s/ Michael E. Mercer
 
Michael E. Mercer
 
Senior Vice President and
 
Chief Financial Officer
   
EVPP GP, LLC
EVCG GP, LLC
   
By:
/s/ Michael E. Mercer
 
Michael E. Mercer
 
Senior Vice President and
 
Chief Financial Officer

 
[Signature Page to Fourth Amendment]

 
S-2

--------------------------------------------------------------------------------

 
 
ENERVEST MONROE MARKETING, LTD.
ENERVEST MONROE GATHERING, LTD.
   
By:
EVPP GP, LLC, its general partner
   
By:            
/s/ Michael E. Mercer
 
Michael E. Mercer
 
Senior Vice President and
 
Chief Financial Officer



[Signature Page to Fourth Amendment]

 
S-3

--------------------------------------------------------------------------------

 


JPMORGAN CHASE BANK, N.A., as
Administrative Agent and as Lender
   
By:
/s/ Michael A. Kamauf
Name:       
Michael A. Kamauf
Title:
Vice President



[Signature Page to Fourth Amendment]

 
S-4

--------------------------------------------------------------------------------

 


UNION BANK N.A.,
as a Lender
   
By:
/s/ Scott Gildea
Name:       
Scott Gildea
Title:
Vice President
   
COMPASS BANK, as a
Lender
   
By:
 /s/ Spencer Stasney
Name:   
Spencer Stasney
Title:
Vice President
   
BNP PARIBAS, as a Lender
   
By:
/s/ Betsy Jocher
Name:
Betsy Jocher
Title:
Director
   
By:
/s/ Polly Schott
Name:
Polly Schott
Title:
Director



[Signature Page to Fourth Amendment]

 
S-5

--------------------------------------------------------------------------------

 


COMERICA BANK, as a Lender
   
By:
/s/ Greg Smith
Name:       
Greg Smith
Title:
Senior Vice President
   
WELLS FARGO BANK, N.A., as a Lender
   
By:
/s/ Shiloh Davila
Name:
Shiloh Davila
Title:
Assistant Vice President
   
CITIBANK, N.A., as a Lender
   
By:
 /s/ Thomas Benavides
Name:
Thomas Benavides
Title:
Senior Vice President
   
THE BANK OF NOVA SCOTIA, as a Lender
   
By:
/s/ J. Frazell
Name:  
J. Frazell 
Title:
Director
   
ROYAL BANK OF CANADA, as a Lender
   
By:
/s/ Don J. McKinnerney
Name:
Don J. McKinnerney
Title:
Authorized Signatory



[Signature Page to Fourth Amendment]

 
S-6

--------------------------------------------------------------------------------

 


AMEGY BANK NATIONAL
ASSOCIATION, as a Lender
   
By:
/s/ Charles W. Patterson
Name:       
Charles W. Patterson
Title:
Senior Vice President
       
CREDIT SUISSE, CAYMAN
ISLANDS BRANCH (f/k/a Creidt Suisse,
Cayman Islands Branch), as a Lender
   
By:
/s/ Nupur Kumar
Name:
Nupur Kumar
Title:
Vice President
   
By:
/s/ Lynne-Marie Paquette
Name:
Lynne-Marie Paquette
Title:
Associate
   
ING CAPITAL LLC, as a Lender
   
By:
/s/ Charles E. Hall
Name:
Charles E. Hall
Title:
Managing Director
   
U.S. BANK NATIONAL ASSOCIATION, as a Lender
   
By:
/s/ Heather A. Hann
Name:
Heather A. Hann
Title:
Vice President
   
THE FROST NATIONAL BANK, as a Lender
   
By:
/s/ Andrew A. Merryman
Name:
Andrew A. Merryman
Title:
Senior Vice President



[Signature Page to Fourth Amendment]

 
S-7

--------------------------------------------------------------------------------

 